Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
 
Claim Status
	Claims 44, 46-52, and 54-59 are pending.
	Claims 52 and 54-59 are amended by Examiner’s amendment below.
	Claims 44, 46-52, and 54-59 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Sunit Talapatra on 03/09/2021.
Please amend the claims with respect to the claim set filed on 03/03/2021.
52. (Currently Amended) A plantor rootstock having improved nematode resistance, or seed, plant part, or cell thereof, wherein expression and/or activity of an endogenous WRKY32 polypeptide and/or expression of an endogenous WRKY32 polynucleotide is impaired, wherein the expression and/or activity of the WRKY32 polypeptide and/or expression of the WRKY32 polynucleotide is impaired by at least one of modification of an endogenous WRKY32 gene and gene silencing targeting the 

54. (Currently Amended) The plantor rootstock having improved nematode resistance, or seed, plant part, or cell thereof according to claim 52, wherein the WRKY32 polypeptide is a polypeptide comprising an amino acid sequence having at least 80% sequence identity to the amino acid sequence of any one of SEQ ID NO: 1, 2, 3, 4, 5, 6, 7, 8 and 15, and/or wherein the WRKY32 polynucleotide has at least 80% sequence identity with the nucleotide sequence of any one of SEQ ID NO: 9, 10, 11, 13 and 14.  

55. (Currently Amended) A plantor rootstock having improved nematode resistance, or seed, plant part, or cell thereof, obtained by the method of claim 44, wherein the plantor rootstock having improved nematode resistance, or seed, plant part, or cell thereof has an impaired expression and/or activity of a WRKY32 polypeptide and/or an impaired expression of a WRKY32 polynucleotide.  

56. (Currently Amended) The plantor rootstock having improved nematode resistance, or seed, plant part, or cell thereof according to claim 52, comprising a modified WRKY32 polynucleotide.  

or rootstock having improved nematode resistance, or seed, plant part, or cell thereof according to claim 56, wherein said modification comprises the insertion, deletion or substitution of at least one nucleotide in said polynucleotide.  

58. (Currently Amended) The plantor rootstock having improved nematode resistance, or seed, plant part, or cell thereof according to claim 52, wherein expression and/or activity of the WRKY32 polypeptide and/or expression of the WRKY32 polynucleotide is impaired by gene silencing targeting the WRKY32 polynucleotide or gene knock out.  

59. (Currently Amended) A progeny of the plant according to claim 52, wherein the progeny has an impaired expression and/or activity of a WRKY32 polypeptide and/or an impaired expression of a WRKY32 polynucleotide, wherein said progeny of the plant has improved nematode resistance.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims all require decreased expression of an endogenous WRKY32 gene that confers decreased nematode resistance to a plant. There is no teaching or suggestion in the prior art that the WRKY32 gene is able to confer such a phenotype to a plant. As such, claims 44, 46-52, and 54-59 are allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960. The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Amjad Abraham can be reached on (571)-270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663